I agree with the Chief Justice that the order of Judge Mann overruling the demurrer should be sustained.
It does not appear to me at this time to be necessary to determine anything concerning the rights of the alleged adulterous wife, as suggested in the dissenting opinion of Mr. Justice Cothran, as that question is not now properly before us. We must accept the rule, so repeatedly announced by this Court, that in the consideration of a demurrer all the material facts of the complaint are to be taken as true.
If the defendant desires to have the rights of both the mother and the widow of the deceased adjudicated in one suit, and thereby prevent a possibility of the defendant being subjected to the risk of two judgments against it for the same tort, which I admit might be the result, as pointed out by Mr. Justice Cothran, the defendant may proceed, as I *Page 169 
see it, to avoid the possibility of that occurrence, by asking the Court to make the widow of the deceased a party to this action, under the provisions of Sections 361 and 365 of Volume 1 of the Code of 1922. See Fidelity Fire InsuranceCo. v. Windham, 134 S.C. 373, 133 S.E., 35, and authorities there cited. It should be the policy of our Courts to end litigation as early as possible and to prevent a multiplicity of suits. I think the case mentioned is sufficient authority to properly guard the rights of the defendant.
MR. JUSTICE STABLER concurs.